         Case 1:19-cv-02554-JEB Document 25 Filed 04/30/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

____________________________________________
                                             )
GAFUR-ARSLANBEK                              )
AKHEMDOVICH RAKHIMOV                         )
                                             )
                Plaintiff,                   )
                                             )
      v.                                     )             Civil Action No. 1:19-cv-2554 (JEB)
                                             )
ANDREA M. GACKI, et al.,                     )
                                             )
                Defendants.                  )
                                             )
____________________________________________ )

                                   NOTICE OF APPEAL

       Notice is hereby given this 30th day of April 2020, that Plaintiff Gafur-Arslanbek

Akhemdovich Rakhimov appeals to the United States Court of Appeals for the District of

Columbia Circuit from the Order Granting Defendants’ Motion to Dismiss or for Summary

Judgment, Denying Plaintiff’s Motion for Summary Judgment, and dismissing Count II without

prejudice entered the 20th day of April, 2020, Dkt. 23, in favor of Defendants the United States

Department of the Treasury’s Office of Foreign Assets Control and its Director, Andrea Gacki.




                                                           Respectfully submitted,


                                                           /s/ Erich C. Ferrari
                                                           Erich C. Ferrari, Esq.
                                                           FERRARI & ASSOCIATES, P.C.
                                                           1455 Pennsylvania Avenue, NW
                                                           Suite 400
                                                           Washington, D.C. 20004
                                                           Telephone: (202) 280-6370
                                                           Fax: (877) 448-4885
         Case 1:19-cv-02554-JEB Document 25 Filed 04/30/20 Page 2 of 2



                                                Email: ferrari@falawpc.com
                                                D.C. Bar No. 978253

                                                Counsel for Plaintiff
                                                Gafur Rakhimov


Dated:      April 30, 2020




                                       2
